Title: To James Madison from John H. Sackett, 6 June 1815
From: Sackett, John H.
To: Madison, James


                    
                        Sir.
                        New york 6th. June 1815
                    
                    If it should be the fortune of this communication to meet Your Excellency at a moment when unoccupied by the higher duties of your Station, a Cursory perusal might be obtained, my object would be accomplished & I should be happy.
                    It is true the Source is humble—very humble. He who presumes to address himself to the President of the united States is no other than one who was lately on the list of Hospital Surgeons’ Mates. Excuse me Sir, if on the present occasion my feelings do not Comport with my Condition. Obscure as was my grade in the Army that grade was dear to me. With it was connected the friendly regard of every officer with whom I had ever done duty. It was obtained at the expense of an office which I held under the Council of this State. Yet had I not signified my desire to be retained & interested the feelings of my friends in my behalf, my pride would not have been hurt for it could not have been told me I was unsuccessful. I am now Sir in the fourth year of my Service having been appointed a Garrison mate early in 1812. Since I joined the Army I have been Constantly on duty. The manner in which my Services were considered will be explained by the accompanying transcript from among a number of papers fowarded to the Physn. Genl. & the war Department. The former long since acknowledged the justness of my claim to promotion the prospect of which continued me in my present Situation—which had become less inviting from others having been appointed to it who never claimed the benefits of a regular education. The early & undeviating devotion of my family to the Republican institutions of our Country afforded a belief that even in a political View my application might not be unavailing. My appeal was in vain—men younger by far in service have been retained, and unless it shall please your Excellency to interpose & have me continued on this Station to which I have now been attached thirteen months I must retire in embarrassment. No single appointment of a medical officer has been made from this city, & the only one assigned here is now on duty at charleston.
                    I will pledge the honor of a Gentleman to furnish whatever papers may be required to Substantiate my application. Permit me Sir, with the greatest respect to consider myself Your Excellency’s most devoted & most humble Servant
                    
                        
                            John H Sackett
                        
                    
                